Exhibit 10.22

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made on March 12, 2007

BETWEEN:

Ness Technologies, Inc.

Having offices at 3 University Plaza Suite 600, Hackensack, N.J.

(the “Company”)

 

Mr. Ofer Segev

167 Thorndike St.

Brookline, MA 02446

(the “Executive”)

WHEREAS, the Company desires to employ the Executive as Chief Financial Officer
(“CFO”) of the Company and the Executive is willing to commit himself to be
employed by the Company directly or through Ness USA Inc. or other subsidiary;
and

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship of the Executive with the Company;

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth below, and intending to be legally bound, the parties hereto hereby agree
as follows:

1.             Personal Employment Agreement.  This Employment Agreement is the
only agreement, which shall govern the relations between the Company and the
Executive, and shall exclusively determine the Executive’s terms of employment
by the Company.  This Agreement shall be binding upon the parties, and shall not
be subject to any other agreements or arrangements of any kind.

2.             Term.  The period of employment of the Executive by the Company
hereunder (the “Employment Period”) shall commence on  March 1, 2007 (the
“Effective Date”) and shall end on 31.12.2009 (the “Initial Period”), provided,
however, that the Employment Period shall automatically be extended for
successive one year periods (each a “Renewal Period”) unless either of the
parties shall give to the other party written notice of its desire not to so
extend the Employment Period no later than six (6) months prior to the
expiration of Initial Period or the Renewal Period, as the case may be. The
Employment Period may be terminated as described in Sections 5  and 6.

3.             Position and Duties.

(a)            As of April 1, 2007 and during the Employment Period, the
Executive shall serve as the Chief Financial Officer (CFO) of the Company, and
shall provide such other services to the Company as he shall be requested from
time to time by the Company.


--------------------------------------------------------------------------------


(b)           The Executive agrees to devote all of his working time and efforts
to the performance of his duties for the Company. Until July 2007 the Executive
place of work will be  at the Company’s USA offices and thereafter in the
Company’s offices in Tel Aviv.

4.             Compensation and Related Matters.

(a)            Annual Salary.  As compensation for the performance by the
Executive of his obligations hereunder, during the Employment Period, the
Company shall pay the Executive an annual salary of US$200,000 paid in monthly
installments (each installment shall be referred to as “the Monthly Salary”).
Once a year the parties will review the Executive salary.

(b)           Gross Salary.  The Monthly Salary represents the Executive’s gross
salary, and includes all of the salary components other then as specifically
indicated in this Agreement and various supplements and benefits and/or all
supplements under any law and/or expansion order and/or any special or general
collective bargaining agreement that may apply to the relations between the
Company and the Executive.  It is hereby acknowledged and agreed that all
payments to the Executive by the Company, including, without limitation, the
Monthly Salary and other benefits and payments of any kind, as provided in this
Agreement are, unless otherwise required by law (e.g. — Company’s contribution
to social insurance etc.), stated in gross figures, and there shall be deducted
therefrom all relevant taxes and/or charges that shall apply to them, at the
time of their payment, pursuant to any applicable law The Executive’s services
are included among the positions of management and the positions requiring a
special degree of personal trust and the Company is not able to supervise the
number of working hours of the Executive.  Accordingly, the Executive and he
will not be entitled to any additional remuneration whatsoever for his work with
the exception of that specifically set out in this Agreement.

(c)            Options.  The Executive shall be entitled to options to purchase
shares of Common Stock of the Company as shall be set forth in Exhibit A, in
accordance with the terms of the option agreement, in the form attached hereto
as Exhibit A.  It is hereby clarified that such options shall be at all times
subject to the Company’s Employee Share Option Plan and the applicable
provisions of the Tax Code and any rules and regulations promulgated thereunder.

(d)           Bonus.  Subject to the complete discretion of the Chief executive
Officer of the Company who may, if  he deems fit, in his sole discretion, set
annual targets for the Executive as the basis for determining the amount of
annual bonuses payable to the Executive  and subject to the approval of the
Company’s Compensation Committee the Company shall pay to the Executive an
annual bonus  of up to US$100,000 (“Maximum Bonus”). In the event that the
Company shall employ the Executive only during part of a fiscal year, the bonus
shall be paid in part, in proportion to that part of the fiscal year during
which the Executive was employed hereunder. All bonuses are gross and subject to
tax, and are not part of the Executive regular salary. The bonus will be payable
on the April salary (paid in May) for the preceding year. As of the second year
of employment the Chief executive Officer of the Company  subject to the
approval of the Company’s Compensation Committee may raise the maximal annual
bonus to US$200,000 at his discretion.


--------------------------------------------------------------------------------


(e)            Expenses. The Company shall promptly reimburse the Executive for
all reasonable business expenses incurred during the Employment Period by the
Executive in performing services hereunder, including all expenses of travel and
living expenses while traveling on business or at the request of and in the
service of the Company, provided that such expenses are incurred and accounted
for in accordance with the policies and procedures established by the Company,
including the submission to the Company of appropriate vouchers or receipts for
such expenses.

(f)            Company Car. The Executive shall be entitled to the use of a
Company car, in accordance with the Company’s policy and as customary for
executives of the Company.  The Company shall pay all expenses in connection
with the car, and shall reimburse the Executive for all income taxes imposed in
connection with his use of the car by way of grossing up (“GILUM”)

(g)           Managers Insurance Policy.  During the Employment Period, the
Company shall contribute to an insurance company as part of a Managers Insurance
Policy, which shall be the property of the Company an amount equal to 13 1/3% of
the Monthly Salary (out of which 5% shall be for provident funds and 8 1/3%
shall serve to cover severance compensation). The executive shall have the right
to allocate the contribution of the above-mentioned 13 1/3% between Managers
Insurance Policy program and a Pension fund. In the event due to applicable tax
law or regulation, the executive shall not be entitled to deduct any part of the
above mentioned 13 1/3% contribution, the executive shall have the right to
receive this part of the contribution as part of his salary (similar to the
equivalent treatment of advanced study fund (“Keren Hishtalmut”). Any tax
payable in respect of such contributions to the insurance company shall be paid
by the Executive.  The aforementioned allocations shall be in lieu of severance
pay according to the Severance Pay Law, 1963 provided that upon any increase in
the Monthly Salary the Company will contribute to the policy a sum of 8 1/3%
multiplied by the increase and the number of months since the beginning of the
Employment Period    . The policy will include irrevocable instructions of the
Company for an automatic transfer of title upon termination of employment for
any reason other than termination by the Company pursuant to Art. 5 (c) (III)
below.

(h)           Disability Insurance.  In addition to the foregoing, during the
Employment Period the Company will bear the cost of disability insurance with an
insurance company, which secures a monthly payment to the Executive according to
the policy terms.  In any event the amount paid by the Company for such
insurance shall not exceed 2.5% of the Executive’s gross salary.

(i)             Advanced Study Fund.  The Company shall, during the Employment
Period, make monthly contributions on behalf of the Executive to a

recognized Advanced Study Fund in an amount equal to 7.5% of the Executive’s
salary. Any tax payable in respect of such contributions to such fund shall be
paid by the Executive. In addition the Company shall deduct 2.5% from the
Executive’s salary which deduction shall also be paid to such Fund.  All
deposits shall belong to the Executive.

(j)             Vacation.  The Executive shall be entitled to vacation days and
to compensation in respect of earned but unused vacation days, determined in
accordance with the Company’s vacation plan (currently 24 working days per year
that can be aggregated for up to


--------------------------------------------------------------------------------


two years (up to 48 days)[“The Aggregating Period”].  Official state holidays in
Israel shall not be considered as vacation days. Within the Aggregating Period
the company shall not obligate the Executive to leave for vacation including
during the Notice Period.

(k)            Medical Examination.  The Company shall pay for one annual
medical examination of the Executive, to be performed at a medical center of the
Executive’s choice, provided that the cost of such examination shall not exceed
the cost of a similar examination at the Tel-HaShomer hospital.

(l)             Alternative Allocation of Payments.  At the Executive’s request,
the Company shall modify the payments and benefits set forth in this Section 4
by increasing certain payments and benefits and decreasing others, in accordance
with the Executive’s request, Including allocation to medical and dental
insurance while residing in the US provided, however, that all such
modifications shall not result in any increase to the overall cost to the
Company of the Executive’s employment (including costs in connection with future
entitlements of the Executive or his heirs). Once the executive is positioned in
Israel his salary will be paid in NIS and shall be adjusted at the time of each
payment of the salary in accordance with the changes in the Israeli Consumer
Price Index. It is hereby stated that such adjustment to the CPI shall be deemed
to include any incremental cost of living addition to which the executive may
become entitled and that the Executive shall not be entitled to such addition

(m)           Daily Newspaper. The Executive shall be entitled to the “Globes”
newspaper and or a daily newspaper on the Company’s account.

(n)           Insurance and Indemnification. The company undertakes to take all
necessary steps and actions in order to (1) include the executive under the
directors’ and officers’ insurance policy providing sufficient insurance
coverage and (2) Providing him with full indemnification. Both insurance and
indemnification shall be in full force and effect for the Term of his employment
by the company plus additional seven years.

5.             Termination.  The Executive’s employment hereunder may be
terminated, in which case the Employment Period shall end, under the
circumstances set forth below:

(a)            Death.  The Executive’s employment hereunder shall terminate upon
his death.

(b)           Disability.  If, as a result of the Executive’s incapacity due to
physical or mental illness or injury, the Executive shall have been absent from
the performance of his duties hereunder for a period of six consecutive months
or 180 days within a one year period, the Company may terminate the Executive’s
employment hereunder for “Disability.”

(c)            Cause.  The Company may terminate the Executive’s employment
hereunder for Cause.  For purposes of this Agreement, the Company shall have
“Cause” to terminate the Executive’s employment hereunder only upon the
occurrence of any of the following events:


--------------------------------------------------------------------------------


(i)             The conviction of the Executive for the commission of a felony;
or

(ii)            An event constituting a material breach of this Agreement by the
Executive, including, but not limited to, breach by the Executive of the
provisions of Section 3 hereof, that has not been fully cured within seven (7)
days after written notice thereof has been given by the Company to the
Executive; or

(iii)           Serious misconduct by the Executive (including, but not limited
to, breach by the Executive of the provisions of Section 7 hereof) that is
injurious to the Company or its subsidiaries or any other member of the Group,
whether monetarily or otherwise.

(d)           Termination by the Company. Notwithstanding the foregoing, the
Company may terminate the Executive’s employment during the Employment Period at
any time for any reason whatsoever, subject to a prior written notice delivered
by the Company to the Executive, which shall take effect as set forth in Section
6(b) below.

(e)            Termination by the Executive .  The Executive may terminate his
employment during the Employment Period hereunder, subject to a prior written
notice delivered by the Executive to the Company, which shall take effect as set
forth in Section 6(b) below.

6.                                      Termination Procedure.

(a)           Notice of Termination.  Any termination of the Executive’s
employment by the Company or by the Executive (other than termination pursuant
to Section 5(a) hereof) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 9.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable details the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.

(b)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death, (ii)
if the Executive’s employment is terminated for Disability pursuant to Section
5(b) above, thirty (30) days after Notice of Termination, (iii) if the
Executive’s employment is terminated pursuant to Section 5(c), then six (6)
months after the delivery of Notice of Termination, except if such termination
is pursuant to Section 5(c)(i) in which case the Date of Termination shall be
the date of Notice of Termination and (iv) if the Executive’s employment is
terminated pursuant to Section 5(d), six (6) months after the delivery of Notice
of Termination in the first year of employment, nine (9) months as of the second
year of employment (v) if the Executive’s employment is terminated pursuant to
Section 5(e), six (6) months after the delivery of Notice of Termination.  The
Company shall be entitled to terminate the employment before the Date of
Termination given provided that it gives the Executive all the benefits set
forth in and subject to Section 4 above in respect of the period through the
Date of Termination.

(c)            Termination by Company for Cause.  If the Executive’s employment
shall be terminated by the Company for Cause, then the Company shall pay the
Executive his Monthly Salary (at the rate in effect at the time Notice of
Termination is given) and all other unpaid amounts and benefits through the Date
of Termination.  The Company shall have no


--------------------------------------------------------------------------------


additional obligations to the Executive under this Agreement except as set forth
in this Section 6(c) and in Section 4 (n ) for an event that is not the cause of
termination.

(d)           Termination by Company without Cause.  If the Executive’s
employment shall be terminated by the Company pursuant to Section 5(d) above,
then the Company shall continue to pay the Executive his Monthly Salary
including benefits (at the rate in effect at the time of the Notice of
Termination) until the Date of Termination.

(e)           Deposits to Pension Programs.  Upon the termination of the
Executive’s employment, provided that such termination was not pursuant to
Article 5 (c) (iii) above, the Executive shall be entitled to all amounts
deposited in his favor in pension programs, including payments made for
severance pay. However in case  the termination is following  a conviction in a
felony the Executive will lose his rights to such deposits only if and when the
conviction is final and unappealable.

7.                                       Confidential Information;
Noncompetition.

(a)            Confidential Information.  In consideration of the Company’s
agreements hereunder, and in further consideration of the benefits accruing to
the Executive hereunder, the Executive hereby agrees that he shall not, directly
or indirectly, disclose or use at any time, either during or subsequent to the
Employment Period, any trade secrets or other confidential information, whether
patentable or not, of the Company, its subsidiaries or its affiliates now or
hereafter existing, including but not limited to, any (i) processes, formulas,
trade secrets, innovations, inventions, discoveries, improvements, research or
development and test results, specifications, data and know-how; (ii) marketing
plans, business plans, strategies, forecasts, unpublished financial information,
budgets, projections, product plans and pricing; (iii) personnel information,
including organizational structure, salary, and qualifications of employees;
(iv) customer and supplier information, including identities, product sales and
purchase history or forecasts and agreements; and (v) any other information
(collectively, “Confidential Information”), of which the Executive is or becomes
informed or aware during the Employment Period, whether or not developed by the
Executive, except (A) as may be reasonably required for the Executive to perform
the Executive’s employment duties with the Company, (B) to the extent such
information becomes generally available to the public through no wrongful act of
the Executive, (C) information which has been disclosed without restriction as a
result of a subpoena or other legal process, after doing best efforts to give
the Company the opportunity to request a suitable protective order for such
information, or (D) with the Company’s prior written authorization.  This
covenant shall survive the termination of the Executive’s employment hereunder
for a period of three year after termination.  The Executive agrees to execute
such further agreements and/or confirmations of the Executive’s obligations to
the Company concerning non-disclosure of Confidential Information as the Company
may reasonably require from time to time.  Upon termination of the Employment
Period, the Executive shall promptly deliver to the Company all physical and
electronic copies and other embodiments of Confidential Information.

(b)           Noncompetition Covenant.  The Executive agrees that at all times
during the Employment Period and thereafter until the first anniversary of the
termination or expiration of the Employment Period (the “Noncompetition
Period”), the Executive shall not, except on


--------------------------------------------------------------------------------


behalf of the Company or with the Company’s consent, directly or indirectly,
allow his name to be used by or Participate in any Competitive Business (as each
of such terms is defined below).  For purposes of this Agreement, (A) the term
“Participate” means to have any direct or indirect interest, participation or
involvement, whether as an officer, director, employee, partner, sole
proprietor, agent, representative, independent contractor, consultant,
franchiser, franchisee, creditor, owner, stockholder or otherwise; provided,
however, that the foregoing shall not prevent the Executive from engaging in the
activities described in Exhibit B investing in publicly traded securities issued
by any corporation, provided the holdings thereof by the Executive do not
constitute more then five percent (5%) of outstanding shares so long as the
Executive does not have any participation in the business management of such
entity; and (B) the term “Competitive Business” means any enterprise, venture or
proprietorship engaged in or which proposes to engage in  IT services

(c)            Non Solicitation of Employees.  The Executive recognizes that he
will possess confidential information about other executives and employees of
the Company, its subsidiaries and affiliates relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with customers of the Company, its subsidiaries and affiliates. 
The Executive recognizes that the information he will possess about these other
employees is not generally known, is of substantial value to the Company, its
subsidiaries and affiliates in developing their businesses and in securing and
retaining customers, and has been and will be acquired by him because of his
business position with the Company, its subsidiaries and affiliates.  The
Executive agrees that, during the Employment Period and the Noncompetition
Period, he will not, directly or indirectly, solicit  or recruit any employee of
the Company or its subsidiaries (hereinafter- the Group) for the purpose of
being employed by him or by any competitor of the Company or of the Group on
whose behalf he is acting as an agent, representative or employee and that he
will not convey any such confidential information or trade secrets about other
employees of the Company or the Group to any other person.

(d)           Ownership of Developments.  Any invention, improvement, design,
development or discovery conceived, developed, created or made by Executive
alone or with others, during the period of his employment hereunder and
applicable to the business of the Company, whether or not patentable or
registrable, shall become the sole and exclusive property of the Company. 
Executive shall disclose the same promptly and completely to the Company and
shall, during the period of his employment hereunder and at any time and from
time to time hereafter (i) execute all documents requested by the Company for
vesting in the Company the entire right, title and interest in and to the same,
(ii) execute all documents requested by the Company for filing and prosecuting
such applications for patents, trademarks and/or copyrights as the Company, in
its sole discretion, may desire to prosecute, and (iii) give the Company all
assistance it reasonably requires, including the giving of testimony in any
suit, action or proceeding, in order to obtain, maintain and protect the
Company’s right therein thereto.

In the event that the Company is unable to secure the signature of Executive on
any document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, trademark or other similar right, whether due to mental or physical
incapacity or any other cause, Executive hereby irrevocably designates and
appoints the Company and each of its duly authorized officers, as his agent and
attorney in fact, to act for and in his behalf and stead, to execute and file
any such document and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, trademarks, or
other rights of protection with the same force and effect as if executed and
delivered by Executive.


--------------------------------------------------------------------------------


8.             Assignment; Successors.

As used in this Agreement, “Company” and “Group” shall mean as defined above and
any successor (whether direct or indirect, by purchase, merger, consolation or
otherwise) to all or substantially all of the business and/or assets of the
Company or the Group or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.

                This Agreement is a personal contract and, except as
specifically set forth herein, or by law, Executive’s rights and obligations
hereunder may not be sold, transferred, assigned, pledged or hypothecated by
Executive.  This Agreement shall be binding upon Executive, and shall inure to
the benefit of his heirs, executors and administrators, and upon the Company,
its successors and assigns.

The rights and obligations of the Company hereunder may, in whole or in part, be
sold, transferred or assigned by the Company to any affiliated or successor
corporation; provided, however, that any such transfer will not relieve the
Company of its obligations hereunder.

9.             Notice.  For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) ten (10) days after having been mailed by certified or registered
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

167 Thorndike st.

Brookline, MA 02446

If to the Company:

3 University Plaza Suite 600 Hackensack NJ

or to such other address as any party may have furnished to the other in writing
in accordance therewith, except that notices of change of address shall be
effective only upon receipt.

10.           Choice of Law.  This Agreement and the legal relations between the
parties hereto shall be governed by and in accordance with the laws of the State
of Israel.

11.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

12.           Waiver.  Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.


--------------------------------------------------------------------------------


13.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company.

14.           Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.  Upon determination that any term or other provision is invalid, illegal
or incapable of being enforced, this Agreement shall be modified so as to effect
the original intent of the parties as closely as possible to the fullest extent
permitted by applicable law.

15.           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of the Company or any party hereto;  Any
modifications to this Agreement can only be made in writing signed by the
Executive and an appropriate Company Officer.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

Ness Technologies, Inc.

 

 

 

 

 

DATE: March 12, 2007

 

BY:

/s/ AHARON FOGEL

 

 

 

Name:

Aharon Fogel

 

 

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

 

/s/ ISSACHAR GERLITZ

 

 

 

Name:

Issachar Gerlitz

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

The Executive

 

 

 

 

 

DATE: March 12, 2007

 

 

/s/ OFER SEGEV

 

 

 

Ofer Segev

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A


EXECUTIVE OPTION AGREEMENT


--------------------------------------------------------------------------------



NESS TECHNOLOGIES INC.

OPTION AGREEMENT

Made as of the 12 day of March, 2007

BETWEEN:

 

Ness Technologies Inc., a Delaware Corporation

 

 

having offices at Kiryat Atidim, Tel Aviv, Israel

 

 

(hereinafter, the “Company”)

 

 

 

on the one part

 

 

 

AND:

 

Name: Ofer Segev

 

 

I.D. No.

 

 

 

 

(hereinafter the “Optionee”)

 

 

 

on the other part

 

WHEREAS                                 The Company is in the process of
drafting and finalizing the 2007 option plan that will be brought for approval
to the Company’s Board of Directors and to the Company’s stockholders at the
upcoming stockholders meeting and which will, in the relevant aspects, not
differ materially from the Company’s 2003 Israeli Share Option Plan (the “ISOP”)
attached as Exhibit A hereto, forming an integral part hereof, and such new 2007
option plan, once approved (the “2007 Plan”), will replace the ISOP and will be
attached hereto as Exhibit A; and -

WHEREAS                                 The Company intends, subject to the
approval of the Board, (to grant to the Optionee Options to purchase Shares of
the Company under the 2007 Plan, and the Optionee has agreed to receive such
grant, subject to all the terms and conditions as set forth in the 2007 Plan and
as provided herein.

NOW, THEREFORE, it is agreed as follows:

1.         Preamble and Definitions

1.1                                           The preamble to this agreement
constitutes an integral part hereof.

1.2                                           Unless otherwise defined herein,
capitalized terms used herein shall have the meaning ascribed to them in the
ISOP and, once the 2007 Plan is approved as required by applicable law, the
meaning ascribed to them or to equivalent terms in the 2007 Plan.

1.3                                           Once the 2007 Plan is approved as
required by applicable law, all references to sections in the ISOP or to the
ISOP will be deemed to be replaced by references to


--------------------------------------------------------------------------------


                                                          the comparable
sections of the 2007 Plan or to the 2007 Plan.

2.         Grant of Options

2.1                                           The Company hereby grants the
Optionee the number of Options set forth in Section 1 of Exhibit B attached
hereto and forming an integral part hereof (the “Options”), each Option  shall
be exercisable for one common share of the Company, par value 0.01$ per share,
taken from the total number of shares reserved for purposes of the 2007 Plan in
the Company’s authorized capital (the “Shares”), at a price per Share set forth
in Section 2 of such Exhibit B (the “Purchase Price”), on the terms and subject
to the conditions hereinafter provided.

                                                          The Option Price is
stated and will be paid in U.S. dollars.

2.2                                           The Optionee is aware that the
Company intends to issue additional shares, options and other instruments
convertible into shares in the future to various entities and individuals, as
the Company in its sole discretion shall determine.

3.      Period of Options and Conditions of Exercise

3.1                                           The term of this Option Agreement
shall commence on the date hereof (the “Date of Grant”) and shall terminate at
the Expiration Date (as defined in Section 2.12 in the ISOP and as set forth in
Section 3 of Exhibit B), or at any other time at which the Options expire
pursuant to the terms of the ISOP or pursuant to this Option Agreement.

3.2                                           Once vested in accordance with
Exhibit B, Options may be exercised by the Optionee in whole or at any time or
in part from time to time,  prior to the Expiration Date, and provided that,
subject to the provisions of Section 10.5 of the ISOP, the Optionee is an
employee or providing services to the Company or any of its Affiliates at all
times during the period beginning with the granting of the Options through the
relevant vesting date and ending upon the date of exercise.

3.3                                           The Options may be exercised only
to purchase whole Shares, and in no case may a fraction of a Share be purchased.
If any fractional Shares would be deliverable upon exercise, such fraction shall
be rounded up to the nearest whole number in the event it equals one-half or
more, or otherwise rounded down, to the nearest whole number.

3.4                                           The vested Options, to the extent
not previously fully exercised, will be redeemable as described in Exhibit B
upon receipt by the Company of a written request by the Optionee.

4.                            Change of Control

Notwithstanding anything to the contrary in Section 9.5 of the ISOP and in
addition thereto, in the event of a Change in Control as described in Section
9.5 of the ISOP, the following shall occur: Vesting Dates shall be accelerated
so that any unvested Option shall


--------------------------------------------------------------------------------


be immediately vested in full as of the date which is ten (10) days prior to the
effective date of the Change in Control, and the Committee shall notify the
Optionee that the unexercised Options are fully exercisable for a period of ten
(10) days from the date of such notice, and that any unexercised Options shall
terminate upon the expiration of such period.

5.         Vesting; Period; Expiration

Subject to the provisions of the ISOP, Options shall vest and become exercisable
according to the Vesting Dates set forth in Exhibit B hereto.

All unexercised and unredeemed Options granted to the Optionee shall terminate
and shall no longer be exercisable on the Expiration Date, as set forth in
Exhibit B hereto and as described in Section 2.12 of the ISOP.

6.         Exercise of Options

6.1                                           Options may be exercised in
accordance with the provisions of Section 10.1 of the ISOP.

6.2                                           In order for the Company to issue
Shares upon the exercise of any of the Options, the Optionee hereby agrees to
sign any and all documents required by any applicable law and/or by the
Company’s incorporation documents. The Optionee further agrees that in the event
that the Company and its counsel deem it necessary or advisable, in their sole
discretion, the issuance of Shares may be conditioned upon certain
representations, warranties, and acknowledgments by the Optionee.

6.3                                           The Optionee acknowledges that the
Company may transfer the administration of the options system to an independent
contractor at its discretion (and he undertakes to follow the rules and
practices of such contractor regarding the exercise of his options (currently
Tamir Fishman).

6.4                                           The Company shall not be obligated
to issue any Shares upon the exercise of an Option if such issuance, in the
opinion of the Company, might constitute a violation by the Company of any
provision of law.

6.5                                            Each Option shall be subject to
the further requirement that, if at any time the Board (or the Committee) shall
determine in its sole discretion that the consent or approval of any
governmental regulatory body, is necessary as a condition of, or in connection
with, the granting of such Option or the issuance of Shares thereunder, such
Option may not be exercised in whole or in part, unless such consent or approval
shall have been affected or obtained free of any conditions not acceptable to
the Board or the Committee.


--------------------------------------------------------------------------------


7.         Restrictions on Transfer of Options and Shares

7.1                                           Notwithstanding anything to the
contrary set forth in the ISOP or herein, the Company intends to use its best
efforts to register the Shares underlying the Options pursuant to the Securities
Act of 1933 using a registration statement on Form S-8. However, even following
the effectiveness of such registration, the transfer of Options and the transfer
of Shares to be issued upon exercise of the Options shall remain subject to
various other limitations set forth in the ISOP and in the Company’s
incorporation documents, in any shareholders’ agreement to which the holders of
ordinary shares of the Company are bound or in or in any applicable law
including securities law of any jurisdiction.

This Section shall not constitute an undertaking by the Company to register the
Shares as aforementioned within a certain period of time and the Board may
choose to postpone or otherwise delay the registration if, in its sole
discretion, such delay or postponement is advisable to the Company.

7.2           With respect to any Approved 102 Option, subject to the provisions
of Section 102 of the Income Ordinance (New Version), 1961, and any rules or
regulation or orders or procedures promulgated thereunder, an Optionee shall not
sell or release from trust any Share received upon the exercise of an Approved
102 Option and/or any share received subsequently following any realization of
rights, including without limitation, bonus shares, until the lapse of the
Holding Period required under Section 102 of the Ordinance. Notwithstanding the
above, if any such sale or release occurs during the Holding Period, the
sanctions under Section 102 of the Ordinance and under any rules or regulation
or orders or procedures promulgated thereunder shall apply to and shall be borne
by such Optionee.

7.3                                           With respect to Unapproved 102
Option, if the Optionee ceases to be employed by the Company or any Affiliate,
the Optionee shall extend to the Company and/or its Affiliate a security or
guarantee for the payment of tax due at the time of sale of Shares, all in
accordance with the provisions of Section 102 and the rules, regulation or
orders promulgated thereunder.

7.4                                           The Optionee acknowledges that in
the event additional shares of the Company shall be registered for trading in
any public market, the Optionee’s right to sell Shares may be subject to
limitations (including a lock-up period), as will be requested by the Company or
its underwriters, and the Optionee unconditionally agrees and accepts any such
limitations.

The Optionee acknowledges that in order to enforce the above restriction, the
Company may impose stop-transfer instructions with respect to the exercised
Shares.

7.5                                           The Optionee shall not dispose of
any Shares in transactions which violate, in the opinion of the Company, any
applicable laws, rules and regulations or any lock up imposed by the Company.


--------------------------------------------------------------------------------


7.6                                           The Optionee agrees that the
Company shall have the authority to imprint upon the certificate or certificates
representing the Shares such legends referring to the foregoing restrictions,
and any other applicable restrictions as it may deem appropriate (which do not
violate the Optionee’s rights according to this Option Agreement).

7.7                                           The Company intends to register
the Shares underlying the Options on a Form S-8 to be filed with the Securities
and Exchange Commission pursuant to the U.S. Securities Act of 1933, as amended.

7.8                                           With respect to any person subject
to the reporting requirements of Section 16(a) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (a “Reporting Person”), transactions under
the ISOP are intended to comply with all applicable conditions of Rule 16b-3
under the Exchange Act.  To the extent any provision of the ISOP or any action
by an authority under the ISOP fails to so comply, such provision or action
shall, without further action by any person, be deemed to be automatically
amended to the extent necessary to effect compliance with Rule 16b-3, provided
that if such provision or action cannot be amended to effect such compliance,
such provision or action shall be deemed null and void, to the extent permitted
by law and deemed advisable by the appropriate authority.  Each Option to a
Reporting Person under the ISOP shall be deemed issued subject to the foregoing
qualification.

 8.        Taxes; Indemnification

8.1                                           Any tax consequences arising from
the grant or exercise of any Option, from the payment for Shares covered
thereby, from the redemption of the Options, from the payment of the additional
payment as set forth in Section 4 herein or from any other event or act (of the
Company and/or its Affiliates, the Trustee or the Optionee), hereunder, shall be
borne solely by the Optionee. The Company and/or its Affiliates and/or the
Trustee shall withhold taxes according to the requirements under the applicable
laws, rules, and regulations, including withholding taxes at source.
Furthermore, the Optionee hereby agrees to indemnify the Company and/or its
Affiliates and/or the Trustee and hold them harmless against and from any and
all liability for any such tax or interest or penalty thereon, including without
limitation, liabilities relating to the necessity to withhold, or to have
withheld, any such tax from any payment made to the Optionee.

8.2                                         The Optionee will not be entitled to
receive from the Company and/or the Trustee any Shares allocated or issued upon
the exercise of Options prior to the full payments of the Optionee’s tax
liabilities arising from Options which were granted to him and/or from the
Shares issued upon the exercise of Options. For the avoidance of doubt, neither
the Company nor the Trustee shall be required to release any share certificate
to the Optionee until all payments required to be made by the Optionee have been
fully satisfied.


--------------------------------------------------------------------------------


8.3                                           The receipt of the Options and the
acquisition of the Shares to be issued upon the exercise of the Options may
result in tax consequences. THE OPTIONEE IS ADVISED TO CONSULT A TAX ADVISER
WITH RESPECT TO THE TAX CONSEQUENCES OF RECEIVING OR EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.

8.4                                           With respect to Approved 102
Options, the Optionee hereby acknowledges that he is familiar with the
provisions of Section 102 and the regulations and rules promulgated thereunder,
including without limitations the type of Option granted hereunder and the tax
implications applicable to such grant. The Optionee accepts the provisions of
the trust agreement, attached as Exhibit C hereto, and agrees to be bound by its
terms.

8.5                                           The Optionee hereby acknowledges
that the special tax treatment afforded to him pursuant to Section 102 and the
regulations and rules promulgated thereunder, if any, shall not apply to the
redemption or the additional payment provided for in Section 4 herein and on
Exhibit B hereto.


9.                  MISCELLANEOUS

9.1                                           No Obligation to Exercise Options.
The grant and acceptance of these Options imposes no obligation on the Optionee
to exercise any or all of the Options.

9.2                                           Confidentiality.  The Optionee
shall regard the information in this Option Agreement and its exhibits attached
hereto as confidential information and the Optionee shall not reveal its
contents to anyone except when required by law or for the purpose of gaining
legal or tax advice.

9.3                                           Continuation of Employment or
Service.  Neither the ISOP nor this Option Agreement shall impose any obligation
on the Company or an Affiliate to continue the Optionee’s employment or service
and nothing in the ISOP or in this Option Agreement shall confer upon the
Optionee any right to continue in the employ or service of the Company and/or an
Affiliate or restrict the right of the Company or an Affiliate to terminate such
employment or service at any time.

9.4                                           Entire Agreement. Subject to the
provisions of the ISOP, to which this Option Agreement is subject, this Option
Agreement, together with the exhibits hereto, constitute the entire agreement
between the Optionee and the Company with respect to Options granted hereunder,
and supersedes all prior agreements, understandings and arrangements, oral or
written, between the Optionee and the Company with respect to the subject matter
hereof.

9.5                                           Failure to Enforce - Not a Waiver.
The failure of any party to enforce at any time any provisions of this Option
Agreement or the ISOP shall in no way be construed to be a waiver of such
provision or of any other provision hereof.


--------------------------------------------------------------------------------


9.6                                           Provisions of the ISOP. The
Options provided for herein are granted pursuant to the ISOP and said Options
and this Option Agreement are in all respects governed by the ISOP and subject
to all of the terms and provisions of the ISOP.

Any interpretation of this Option Agreement will be made in accordance with the
ISOP but in the event there is any contradiction between the provisions of this
Option Agreement and the ISOP, the provisions of the Option Agreement will
prevail.

9.7                                           Binding Effect. The ISOP and this
Option Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereof.

9.8                                           Notices. All notices or other
communications given or made hereunder shall be in writing and shall be
delivered or mailed by registered mail or delivered by email or facsimile with
written confirmation of receipt to the Optionee and/or to the Company at the
addresses shown on the letterhead above, or at such other place as the Company
may designate by written notice to the Optionee. The Optionee is responsible for
notifying the Company in writing of any change in the Optionee’s address, and
the Company shall be deemed to have complied with any obligation to provide the
Optionee with notice by sending such notice to the address indicated below.

Company’s Signature:

 

 

 

 

 

Name: Ilan Rotem

 

Hadas Halbreich

Position: Secretary & General Counsel

 

Compensation and Benefits Manager

Signature:

 

 

 

 

 

 

I, the undersigned, hereby acknowledge receipt of a copy of the ISOP and accept
the Options subject to all of the terms and provisions thereof. I have reviewed
the ISOP and this Option Agreement in its entirety, have had an opportunity to
obtain the advice of counsel prior to executing this Option Agreement, and fully
understand all provisions of this Option Agreement. I agree to notify the
Company upon any change in the residence address indicated above. I am aware
that the Options granted to me are intended to be granted pursuant to the terms
of the 2007 Plan.

 

 

 

 

 

Date

 

Optionee’s Signature

 

 

 

 

 

 

 

 

Attachments:

Exhibit A:

 

Ness Technologies Inc. 2003 Israeli Share Option Plan (to be replaced by the
2007

 

 

 

option plan)

 

 

 

 

 

 

 

 

Exhibit B:

 

Terms of the Option

 

 

 

 

 

 

 

 

 

Exhibit C:

 

Trust Agreement

 

 

 


--------------------------------------------------------------------------------


EXHIBIT B

Terms of the Option

1.

Number of Options granted:

 

100,000

2.

Price per Share:

 

NASDAQ closing price on March 15, 2007

3.

Expiration Date:

 

31.12.2011

4.

Date of Grant:

 

Upon the approval by the Company’s shareholders

5.

Vesting and Exercise dates as follows:

 

 

 

Percentage of the Optionee’s tota
number of Options

 

Vesting Date

33 1/3%

 

16.3.2008

33 1/3%

 

16.3.2009

33 1/3%

 

16.3.2010

 

Signatures

 

 

 

 

 

 

The Optionee

 

the Company

 

 

 


--------------------------------------------------------------------------------